 Case 2:20-cv-00056-LGW-BWC Document 53 Filed 08/10/21 Page 1 of 15




           In the United States District Court
           for the Southern District of Georgia
                   Brunswick Division
OWNERS INSURANCE COMPANY,

      Plaintiff,

      v.                                            No. 2:20-CV-56

ENDICOTT BUICK-CADILLAC, INC.
and JAMES BROOMS,

      Defendants.

                                      ORDER

     Before the Court are cross motions for summary judgment: the

motion for summary judgment filed by Defendant Endicott Buick-

Cadillac, Incorporated (“Endicott”), dkt. no. 29; and the motion

for summary judgment filed by Plaintiff Owners Insurance Company

(“Plaintiff”),     dkt.   no.   31.     For   the   reasons   stated   below,

Endicott’s motion is DENIED, and Plaintiff’s motion is GRANTED.

                                 BACKGROUND

     This is a declaratory judgment action seeking a determination

of Plaintiff’s liability to Defendants in an underlying state court

personal injury suit.      On October 24, 2017, Defendant James Brooms

(“Brooms”) was performing work on the roof of a property located

at 2304 Glynn Avenue in Brunswick, Georgia.            Dkt. No. 31-2 at 1,

2.   Brooms alleges that while on the roof, he stepped onto an
    Case 2:20-cv-00056-LGW-BWC Document 53 Filed 08/10/21 Page 2 of 15



unguarded or unsafe skylight and fell to the concrete floor twenty-

five     to   thirty   feet   below,   which   resulted    in   traumatic       and

permanent      psychological     and   physical     injuries.     Id.      at    2.

Defendant Endicott was the owner of this property, and non-party

GEM Car Sales and Service (“GEM”) was Endicott’s tenant at the

time of Brooms’s accident.        Id. at 1.    GEM, the tenant, had secured

liability insurance through Plaintiff for a period of January 30,

2017 to January 30, 2018,1 and Endicott, the landlord, was named

as an additional insured on the policy.             Id.; Dkt. No. 29-5 at 1.

        On September 30, 2019, Brooms filed a negligence suit against

Endicott, among others, in the Superior Court of Glynn County.

Dkt. No. 1-1 at 2, 6–8.        Endicott learned of Brooms’s lawsuit when

Endicott was served on October 23, 2019; however, Endicott had

knowledge of Brooms’s accident a few days after it occurred in

October 2017.      Dkt. No. 29-5 at 4; Dkt. No. 31-2 at 3.            Plaintiff

was first made aware of Brooms’s lawsuit and the subject incident

on November 19, 2019, and on November 21, 2019, Plaintiff issued

a letter to Endicott.         Dkt. No. 32-2 at 3; Dkt. No. 1-2 at 2.             In

Plaintiff’s letter, written by Claims Representative Joe Gregors,

Plaintiff      informed   Endicott     that    it   had   “received    a    claim

concerning [Brooms’s] complaint . . . in the Superior Court of

Glynn County” and referred Endicott to “the Garage Liability form”


1 Although Plaintiff states the policy was effective through January 30, 2019,
dkt. no. 31-2 at 4, this seems to be a typo; the policy reflects an end date of
2018. See Dkt. No. 1-4 at 2; Dkt. No. 29-5 at 1; Dkt. No. 35 at 2.


                                        2
 Case 2:20-cv-00056-LGW-BWC Document 53 Filed 08/10/21 Page 3 of 15



and the “Garage Liability Plus Endorsement” contained in the

policy.    Dkt. No. 1-2 at 2–6.     Plaintiff quotes portions of the

policy for over three pages of this five-page letter.            See id.

Plaintiff then wrote:

     This incident occurred on October 24, 2017; however, we
     did not receive notification until November 19, 2019.
     Our insured’s policy requires that we be notified of an
     occurrence that may result in a claim as soon as
     practicable. Additionally, our insured’s policy contains
     exclusions for benefits to injured persons who may be
     covered under a workers compensation or disability
     benefit law or a similar law. We have assigned attorney
     Steve Sims to defend you subject to this reservation of
     rights. Please contact Mr. Sims at (912) 754-4280 upon
     receipt of this letter to discuss this matter in detail.

     All rights, terms, condition [sic], and exclusions in
     our insured’s policy are in full force and effect and
     are completely reserved. No action by any employee,
     agent, attorney or other person on behalf of Owners
     Insurance Company; or hired by Owners Insurance Company
     on your behalf; shall waive or be construed as having
     waived any right, term, condition, exclusion or any
     other provision of the policy.

Id. at 6.    The attorney Plaintiff assigned to defend Endicott,

Stephen Sims, filed his Entry of Appearance and Substitution of

Counsel on behalf of Endicott in the state court suit on December

9, 2019.     Dkt. No. 29-5 at 2.         Plaintiff, again via Claims

Representative Joe Gregors, wrote another letter (the “second

letter”) to Endicott on December 18, 2019, in which Plaintiff

notified Endicott that “[t]he amount of damages claims in the

[state court] suit may be in excess of the protection afforded

under [the] . . . policy,” and that if the verdict or judgment




                                    3
 Case 2:20-cv-00056-LGW-BWC Document 53 Filed 08/10/21 Page 4 of 15



exceeds that policy limit, Endicott “will be personally liable for

such excess.”      Id.; Dkt. No. 29-4 at 23.

     On June 6, 2020, after providing Mr. Sims to defend Endicott

in the state court suit for about six months, Plaintiff filed the

present declaratory judgment action against Endicott and Brooms.

Dkt. No. 29-5 at 3; Dkt. No. 1.           In this action, Plaintiff seeks

a declaratory judgment that it has no duty to defend or indemnify

Endicott against the state court suit. Dkt. No. 1 at 12. Plaintiff

argues that neither Endicott nor Brooms is afforded coverage under

the policy because the policy requires Endicott to notify Plaintiff

“as soon as practicable of an ‘occurrence’ which may result in a

claim”   and    Endicott   failed   to    do   so,   thereby     breaching   the

conditions precedent to the policy.            Id. at 11.   Endicott filed a

timely answer, dkt. no. 13; Brooms, however, filed nothing after

his waiver of service of summons on October 23, 2020, dkt. no. 24.

     On January 21, 2021, Endicott filed a motion for summary

judgment, arguing Plaintiff failed to effectively reserve its

rights and is therefore estopped from denying coverage.               Dkt. No.

29-1 at 7.     Plaintiff filed a cross motion for summary judgment on

January 29, 2021, in which it argues Endicott’s delay in giving

Plaintiff notice of the Brooms incident constitutes a breach of a

condition      precedent   to   Plaintiff’s     defending   or    indemnifying

Endicott.      Dkt. No. 31-1 at 12–13.         The Court held oral argument

on the motions on July 19, 2021.          Dkt. No. 50.      The motions have


                                      4
    Case 2:20-cv-00056-LGW-BWC Document 53 Filed 08/10/21 Page 5 of 15



been fully briefed, dkt. nos. 34, 36, 41, 42, and are now ripe for

review.2

                               LEGAL STANDARD

        Summary judgment “shall” be granted if “the movant shows that

there is no genuine dispute as to any material fact and that the

movant is entitled to judgment as a matter of law.”                Fed. R. Civ.

P. 56(a).      A dispute is “genuine” where the evidence would allow

“a reasonable jury to return a verdict for the nonmoving party.”

FindWhat Inv. Grp. v. FindWhat.com, 658 F.3d 1282, 1307 (11th Cir.

2011) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986)). A fact is “material” only if it “might affect the outcome

of the suit under the governing law.”            Id. (quoting Anderson, 477

U.S.     at   248).     Factual    disputes      that     are   “irrelevant   or

unnecessary”      are   insufficient       to   survive     summary   judgment.

Anderson, 477 U.S. at 248.

        The moving party bears the initial burden of demonstrating

the absence of a genuine issue of material fact. See Celotex Corp.




2 On April 14, 2021, Plaintiff filed a notice with the Court, dkt. no. 45, in
which Plaintiff advised the Court that Brooms had voluntarily dismissed without
prejudice his state court suit against Endicott on April 13, 2021. The parties
do not contend, nor does the Court believe, that the Court is thereby deprived
of jurisdiction to hear this dispute. See, e.g., Allstate Ins. Co. v. Employers
Liab. Assur. Corp., 445 F.2d 1278, 1281 (5th Cir. 1971) (finding judgment in
underlying case did not render declaratory judgment action between insurers
moot where parties “unambiguous[ly] agree[d] with each other . . . to reserve
and not to forego a later adversary determination of their respective rights
and liabilities”); Edwards v. Sharkey, 747 F.2d 684, 685–86 (11th Cir. 1984)
(finding declaratory judgment action to determine relative liabilities of
insurers was not mooted where underlying tort action was settled). The Court
therefore proceeds to discuss the case on its merits.


                                       5
 Case 2:20-cv-00056-LGW-BWC Document 53 Filed 08/10/21 Page 6 of 15



v. Catrett, 477 U.S. 317, 323 (1986).         The movant must show the

court that there is an absence of evidence to support the nonmoving

party’s case.    See id. at 325.        If the moving party discharges

this burden, the burden shifts to the nonmovant to go beyond the

pleadings and present affirmative evidence to show that a genuine

issue of fact does exist.     See Anderson, 477 U.S. at 257.

     The nonmovant may satisfy this burden in one of two ways.

First, the nonmovant “may show that the record in fact contains

supporting evidence, sufficient to withstand a directed verdict

motion, which was ‘overlooked or ignored’ by the moving party, who

has thus failed to meet the initial burden of showing an absence

of evidence.”    Fitzpatrick v. City of Atlanta, 2 F.3d 1112, 1116

(11th Cir. 1993) (quoting Celotex Corp., 477 U.S. at 332 (Brennan,

J., dissenting)).     Second, the nonmovant “may come forward with

additional evidence sufficient to withstand a directed verdict

motion at trial based on the alleged evidentiary deficiency.”         Id.

at 1117.   Where the nonmovant attempts to carry this burden with

nothing more “than a repetition of his conclusional allegations,

summary judgment for the [movant is] not only proper but required.”

Morris v. Ross, 663 F.2d 1032, 1034 (11th Cir. 1981) (citing Fed.

R. Civ. P. 56(e)).




                                    6
 Case 2:20-cv-00056-LGW-BWC Document 53 Filed 08/10/21 Page 7 of 15



                                    DISCUSSION

     A. Endicott’s Motion for Summary Judgment

        In its motion for summary judgment, dkt. no. 29, Endicott

asserts that Plaintiff failed to effectively reserve its rights

and is therefore estopped from denying coverage in the state court

suit.     Dkt. No. 29-1 at 3.             Endicott argues Plaintiff’s first

“purported reservation of rights” letter dated November 21, 2019

is    ambiguous     and    “makes     no        mention   that    notwithstanding

[Plaintiff’s] defense of the action, it disclaims liability and

does not waive the defenses available to it against the insured.”

Id. at 5 (emphases removed).           Endicott also contends Plaintiff’s

second letter dated December 18, 2019 “specifically state[d] that

the case [wa]s being defended on behalf of Endicott without

mentioning    any   reservation      of        rights.”    Id.    at   6   (emphasis

removed).     Endicott argues that, based on these two letters, it

“believed [Plaintiff] was going to defend the case on its behalf

and indemnify it for any damages, up to the policy limits.”                     Id.

        Plaintiff, however, argues the language contained in its

November    21,   2019    letter    was    “unambiguous,”        “fairly    informed

[Endicott] of the notice issue,” and is “subject to only one

interpretation: the notice defense [wa]s reserved.”                    Dkt. No. 34

at 8–9.      Plaintiff also argues Endicott “accepted the defense

provided by [Plaintiff] in the Underlying Lawsuit subject to the

conditions outlined in the reservation of rights letter”; Endicott


                                           7
 Case 2:20-cv-00056-LGW-BWC Document 53 Filed 08/10/21 Page 8 of 15



failed to object to the reservation of rights; and Endicott is

therefore      precluded   from    asserting     an   affirmative     defense   of

estoppel.       Id. at 10–11.      Finally, Plaintiff contends Endicott’s

reliance    on    the   December    18,   2019   letter   is    a   red   herring;

Plaintiff argues the second letter was subject to Plaintiff’s

earlier reservation of rights “and did not amend or alter it in

any way.”       Id. at 11–12.

     The Georgia Supreme Court has made it clear that:

     Under Georgia law, where an insurer is faced with a
     decision regarding how to handle a claim of coverage at
     the same time a lawsuit is pending against its insured,
     the insurer has three options. First, the insurer can
     defend the claim, thereby waiving its policy defenses
     and claims of non-coverage. . . . Second, the insurer
     can deny coverage and refuse to defend, leaving policy
     defenses open for future litigation. . . . Or, third,
     the insurer can defend under a reservation of rights.

Hoover    v.    Maxum   Indem.    Co.,    730   S.E.2d   413,   416   (Ga.   2012)

(citations omitted).       “A reservation of rights is a term of art in

insurance vernacular and is designed to allow an insurer to provide

a defense to its insured while still preserving the option of

litigating and ultimately denying coverage.”                Id. (citing Nat’l

Union Fire Ins. Co. v. Am. Motorists Ins. Co., 504 S.E.2d 673 (Ga.

1998)).        “At a minimum, the reservation of rights must fairly

inform the insured that, notwithstanding [the insurer’s] defense

of the action, it disclaims liability and does not waive the

defenses available to it against the insured.”              Id. (quoting World

Harvest Church, Inc. v. Guideone Mut. Ins. Co., 695 S.E.2d 6 (Ga.


                                          8
 Case 2:20-cv-00056-LGW-BWC Document 53 Filed 08/10/21 Page 9 of 15



2010)) (emphasis removed).     “The reservation of rights should also

inform the insured of the specific ‘basis for [the insurer’s]

reservations about coverage.’”       World Harvest, 695 S.E.2d at 10

(quoting Jacore Sys., Inc. v. Cent. Mut. Ins. Co., 390 S.E.2d 876,

878 (Ga. Ct. App. 1990)).      “In order to inform an insured of the

insurer’s position regarding its defenses, a reservation of rights

must be unambiguous.”      Hoover, 730 S.E.2d at 417 (citing World

Harvest, 695 S.E.2d at 10).     “[I]f it is ambiguous, ‘the purported

reservation of rights must be construed strictly against the

insurer and liberally in favor of the insured.’”         World Harvest,

695 S.E.2d at 10 (quoting Canal Ins. Co. v. Flores, 524 F. Supp.

2d 828, 834 (W.D. Tex. 2007)).          “A reservation of rights is not

valid if it does not fairly inform the insured of the insurer’s

position.”   Hoover, 730 S.E.2d at 417.

     Plaintiff’s November 21, 2019 letter is sufficient under

Georgia law to reserve Plaintiff’s rights to later deny coverage.

Endicott’s qualm with Plaintiff’s letter is Plaintiff’s failure to

specifically state “that, despite its defense of the Underlying

lawsuit, [Plaintiff] is disclaiming liability for providing a

defense or indemnification to Endicott.”          Dkt. No. 29-1 at 5.

However, Georgia courts have found that where an insurer’s letter

states “that [the insurer]’s defense of [the insured] (through the

assigned law firm) was under a reservation of right to deny

coverage and withdraw the defense,” such language constitutes an


                                    9
    Case 2:20-cv-00056-LGW-BWC Document 53 Filed 08/10/21 Page 10 of 15



effective reservation of rights.              N. Am. Specialty Ins. Co. v.

Bull River Marina, LLC, 709 F. App’x 623, 628 (11th Cir. 2017)

(citing Wellons, Inc. v. Lexington Ins. Co., 566 F. App’x 813,

821–22 (11th Cir. 2014)).             Even where a reservation of rights

letter “quote[s] large portions of the policy,” if it also provides

“analysis as to why specific provisions and exclusions may apply”

and “contain[s] nonwaiver clauses that specifically reserve[] [the

insurer]’s right to assert additional coverage defenses,” the

letter is sufficient to protect the insurer’s rights and avoid

estoppel.       Wellons, 566 F. App’x at 823–24.           Plaintiff’s letter

does both here: it explains why the notice provision may apply to

preclude coverage3 and contains a nonwaiver clause specifically

reserving its right to assert additional defenses.4                 Plaintiff’s

statement to Endicott that it had “assigned attorney Steve Sims to


3   Plaintiff quoted the relevant portions of the policy and then wrote:

         This incident occurred on October 24, 2017; however, we did not
         receive notification until November 19, 2019. Our insured’s policy
         requires that we be notified of an occurrence that may result in a
         claim as soon as practicable.

Dkt. No. 1-2 at 6.

4   Plaintiff ended the letter with this clause:

         All rights, terms, condition [sic], and exclusions in our insured’s
         policy are in full force and effect and are completely reserved. No
         action by any employee, agent, attorney or other person on behalf
         of Owners Insurance Company; or hired by Owners Insurance Company
         on your behalf; shall waive or be construed as having waived any
         right, term, condition, exclusion or any other provision of the
         policy.

Id.



                                         10
Case 2:20-cv-00056-LGW-BWC Document 53 Filed 08/10/21 Page 11 of 15



defend   [Endicott]      subject   to    this       reservation   of   rights”   is

unambiguous in its intention to reserve Plaintiff’s rights to later

deny coverage on the preceding bases, including, namely, the notice

provision.    Dkt. No. 1-2 at 6; see also, e.g., N. Am. Specialty

Ins. Co., 709 F. App’x at 628 (finding the following language along

with a waiver clause to be a sufficient reservation of rights: “we

need to undertake an in depth review of the policy to determine if

coverage is triggered under these circumstances . . . . In the

interim, we have assigned [a law firm to] provid[e] a defense of

this action under a complete Reservation of Rights, including the

right to withdraw from the defense should it be determined no

coverage is afforded”).

     Plaintiff is also correct in that the second letter dated

December 18, 2019 “did not amend or alter” Plaintiff’s reservation

of rights.     Dkt. No. 34 at 11–12.                Endicott does not cite any

authority    for   its    argument      that    a    subsequent   letter   simply

discussing an insurer’s defense of an insured can retract or alter

a prior and valid reservation of rights.                See Dkt. No. 29-1 at 5–

7; Dkt. No. 41 at 3.        Without explicitly altering or rescinding

its prior reservation of rights, Plaintiff’s December 18, 2019

letter does nothing to invalidate its prior reservation; the second

letter is, at best, ambiguous, and therefore does not affect

Plaintiff’s reservation of rights.              Cf., e.g., Latex Constr. Co.

v. Everest Nat’l Ins. Co., 11 F. Supp. 3d 1193, 1205 (N.D. Ga.


                                         11
Case 2:20-cv-00056-LGW-BWC Document 53 Filed 08/10/21 Page 12 of 15



2014)        (“[Insurer]        sent        a          coverage       position letter,

explicitly amending its [earlier] reservation of rights letter,

informing [the insured] that [the insurer] had ‘concluded that

coverage does not exist under the . . . Policy’ and denying [the

insured]’s request for coverage.” (emphasis added)).

        Because    Plaintiff’s          November       21,     2019   letter    properly

reserved its rights to later dispute coverage, and the December

18,   2019    letter     did    not     alter     or    amend     Plaintiff’s     earlier

reservation of rights, Endicott’s motion for summary judgment

arguing the contrary must be DENIED.

  B. Plaintiff’s Motion for Summary Judgment

        In its cross motion for summary judgment, dkt. no. 31,

Plaintiff argues Endicott “breached the terms of the Policy by

failing      to   notify   [Plaintiff]           ‘as    soon    as    practical    of   an

occurrence or an offense which may result in a claim’”; this

“notice      provision     is   a     condition        precedent”;     and     Endicott’s

failure    to     comply   with     a    condition       precedent      “mandates    that

[Plaintiff] ha[d] no duty to either defend or indemnify [Endicott]

in the Underlying Lawsuit.”               Id. at 8, 9, 13.            Plaintiff argues

that while “[t]he issue of whether notice is timely . . . is

sometimes a question of fact for the jury, . . . a significant,

unexcused delay may be unreasonable as a matter of law,” which is

the case here because Endicott failed to notify Plaintiff of the




                                            12
Case 2:20-cv-00056-LGW-BWC Document 53 Filed 08/10/21 Page 13 of 15



Brooms incident until November 19, 2019, over two years after the

incident occurred.    Id. at 10–12.

     Endicott did not specifically respond to any of Plaintiff’s

arguments regarding Endicott’s breach of the policy.              Endicott

instead restated the argument in its own motion for summary

judgment, namely, that Plaintiff failed to effectively reserve its

rights and is therefore estopped from denying coverage.            Compare

Dkt. No. 29-1 with Dkt. No. 38. Plaintiff points out that Endicott

“does not dispute . . . that the delay in notice, as a matter of

law, is unreasonable.”     Dkt. No. 42 at 2.

     Here, the policy states in relevant part: “You must see to it

that we are notified as soon as practical of an occurrence or an

offense which may result in a claim.”         Dkt. No. 1-4 at 47.        The

policy   also   contains   the   following    clause:     “No   person    or

organization has a right under this policy . . . [t]o join us as

a party or otherwise bring us into a suit asking for damages from

an insured[] or . . . [t]o sue us on this policy unless all of its

terms have been fully complied with.”        Id. at 48.

     Under Georgia law, “[t]he purpose of a notice provision in a

policy of insurance is to allow the insurer to investigate promptly

the facts surrounding the occurrence and to prepare a defense or

determine whether a settlement is feasible, while the facts are

still fresh and the witnesses are still available.”         Hyde v. State

Farm Mut. Auto. Ins. Co., 848 S.E.2d 145, 148 (Ga. Ct. App. 2020)


                                   13
Case 2:20-cv-00056-LGW-BWC Document 53 Filed 08/10/21 Page 14 of 15



(quoting Plantation Pipeline Co. v. Royal Indem. Co., 537 S.E.2d

165, 169 (Ga. Ct. App. 2000)).      “[T]he issue of whether notice is

timely and meets the policy provisions is usually a question of

fact for the jury. Unexcused significant delay, however, may be

unreasonable as a matter of law.”       Id. (quoting Advoc. Networks,

LLC v. Hartford Fire Ins. Co., 674 S.E.2d 617, 619 (Ga. Ct. App.

2009)).     Georgia courts have found periods of delay—shorter than

the one here—to be unreasonable as a matter of law.          See, e.g.,

Advoc. Networks, 674 S.E.2d at 619 (with no reasonable explanation

for four-month delay, insurer “ha[d] no duty under the policies to

defend or indemnify” insurer); Hyde, 848 S.E.2d at 149 (insured’s

“22-month     delay   in   notifying”   insurer   “was   unexcused    and

unreasonable as a matter of law”).

     Here, Endicott does not dispute that it failed to give

Plaintiff notice in a timely manner, nor does it dispute that

timely notice was a condition precedent to Plaintiff’s defense and

indemnification of Endicott.     In fact, Endicott admits that it did

not notify Plaintiff “as soon as practical” of the Brooms incident.

See Dkt. No. 49 at 6.      Under Georgia law, Endicott’s unexplained

failure to notify Plaintiff of the Brooms incident until over two

years after the incident is unreasonable as a matter of law, and

Plaintiff therefore had no duty to defend or indemnify Endicott in

the state court action.         Accordingly, Plaintiff’s motion for

summary judgment, dkt. no. 31, must be GRANTED.


                                   14
Case 2:20-cv-00056-LGW-BWC Document 53 Filed 08/10/21 Page 15 of 15



                              CONCLUSION

     For the reasons stated above, Endicott’s Motion for Summary

Judgment, dkt. no. 29, is DENIED, and Plaintiff’s Motion for

Summary Judgment, dkt. no. 31, is GRANTED.       The Clerk is DIRECTED

to enter judgment for Plaintiff and CLOSE this case.

     SO ORDERED, this 9th day of August, 2021.




                                                                      _
                                 HON. LISA GODBEY WOOD, JUDGE
                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF GEORGIA




                                   15
